Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/11/2020.

Applicant’s election without traverse of Group II, claims 1, 3-4 in the reply filed on 12/11/2020 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural the relationship between the placing area and the placing the workpiece.  Claim 1, lines 14-15 recite, “a placing area disposed adjacent to the loading/unloading area and placing the work piece to be cut therein”.  There is a missing link as to the placing area and the placing the work piece, as it is not clear how the two are related.  The placing area does not perform the steps of placing the work piece, there is no apparatus being disclosed as preforming the placing function.  Is the placing done by hand or is the placing part of the apparatus?   As the claim is currently set forth, as best understood, the Applicants are claiming a placing area, wherein a workpiece could be set by the user, the machine or other. 

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “unloading the workpiece” in claim, line 17 is used by the claim to mean “receiving the workpiece,” while the accepted meaning is “to take off/ remove.” The term is indefinite because the specification does not clearly redefine the term. The unloading unit, is a table and does perform the action of taking off the workpiece, but rather appears to receive it.
Claim 3 recites, “ and the unloading unit moves the unloading table with the workpiece placed thereon by the delivery pad when positioned in the area immediately above the loading/unloading area, to the unloading area, thereby unloading the 
Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: How does the unloading table unload the workpiece in claim 3?
Claim 3 recites the limitation "unloading area" in line 10.  There is insufficient antecedent basis for this limitation in the claim. There is a loading/unloading area claimed, but not an unloading area.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 are rejected under 35 U.S.C. 102(a)(2) as being anticiapted by 
Ohkawara et al. (U.S. Patent 7329079), herein referred to as Ohkawara.  Ohkawara discloses a cutting apparatus comprising: 
a cutting unit (76b) cutting a workpiece held on a holding surface (top surface) of a chuck table (6) with a cutting blade mounted on a spindle (the shaft on which the blade rotates); 
a processing-feed unit (i.e. guide rails 62) moving the chuck table (6) in a processing-feed direction parallel to the holding surface, between a processing area (processing area 6b) for cutting the workpiece and a loading/unloading area  (placing area 6a) for loading and unloading the workpiece; 
a moving unit (support base 71/rods 721b/ rods93) moving the cutting unit in an indexing feed direction parallel to the holding surface and perpendicular to the processing-feed direction and in a direction perpendicular to the holding surface (e.g. via screw rods 721b); 
a placing area (cassette 10)  disposed adjacent to the loading/unloading area and placing the workpiece to be cut therein;
an unloading unit (e.g. hand 51) unloading the workpiece that has been cut therein;
a delivery pad (Bernoulli pad 91) delivering the workpiece to be cut placed in the placing area (8) to the chuck table (6) positioned in the loading/unloading area (6a) and delivering the workpiece that has been cut on the chuck table to the unloading unit( e.g. 51); 

In regards to claim 3, as best understood, Ohkawara discloses wherein the unloading unit (51) includes an unloading table (51) for placing the workpiece thereon, the unloading table being movable between an area immediately above the loading/unloading area and an unloading area disposed laterally of the processing-feed unit; and the unloading unit (51) moves the unloading table with the workpiece placed thereon by the delivery pad (91) when positioned in the area immediately above the loading/unloading area, to the unloading area, thereby unloading the workpiece.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ohkawara et al. (U.S. Patent 7329079), herein referred to as Ohkawara in view of Sekiya et al. (U.S. Publication 2004/0211762), herein referred to as Sekiya. 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA M LEE/Primary Examiner, Art Unit 3724